Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2018

                                      No. 04-18-00563-CV

                    IN THE INTEREST OF G.V.S., ET AL CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01818
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       This is an accelerated appeal from a trial court’s order terminating appellant mother’s
parental rights. Appellant mother’s brief was due September 24, 2018. On the due date,
appellant mother filed a motion for extension of time asking for an additional twenty days in
which to file her brief. After review, we GRANT appellant mother’s motion and ORDER
appellant mother to file her brief in this court on or before October 15, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court